Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  July 15, 2022

The Court of Appeals hereby passes the following order:

A22A1406. ANTHONY XAVIER ABADIE-WALTERS v. THE STATE.

      In December 2018, a jury found Anthony Xavier Abadie-Walters guilty of
trafficking methamphetamine. Abadie-Walters did not file a timely appeal. On March
6, 2019, Abadie-Walters filed a “Motion to Allow Filing of Out of Time Motions,”
seeking permission to file an out-of-time motion for new trial. On March 26, 2019,
the trial court construed the motion as a motion for an out-of-time appeal, which the
trial court granted. Abadie-Walters then filed several amended motions for new trial.
The trial court denied the motion for new trial in November 2021, but then vacated
that order in March 2022. In April 2022, the trial court entered a new order denying
the motion for new trial. Abadie-Walters now appeals. We lack jurisdiction.
      The Georgia Supreme Court recently eliminated the judicially created out-of-
time-appeal procedure in trial courts. Cook v. State, 313 Ga. 471, 505-506 (5) (870
SE2d 758) (2022) (applying the holding “to all cases that are currently on direct
review or otherwise not yet final”). Abadie-Walters, therefore, “had no right to file
a motion for an out-of-time appeal in the trial court; his remedy, if any, lies in habeas
corpus.” Rutledge v. State, 313 Ga. 460, 461 (870 SE2d 720) (2022). Rather than
granting Abadie-Walters’ March 6, 2019 motion for out-of-time appeal, the trial court
should have dismissed it. See id.
      The trial court’s March 26, 2019 order granting Abadie-Walters’ motion for
out-of-time appeal is hereby VACATED, and this case is REMANDED to the trial
court, which is DIRECTED to enter an order dismissing the motion for an out-of-time
appeal and to vacate any subsequent rulings on filings where the court’s jurisdiction
to enter those rulings was based on the granted out-of-time appeal.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/15/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                        , Clerk.